Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims 
Claims 1-20 have been examined. Claims 1, 10, 19 have been amended. 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over.Silkaitis et al. ( US 20060133265 hereinafter)

With respect to claim 1 Silkaitis teaches a method of assigning a medical device to a patient, comprising: 
determining, by one or more computing devices, that a wireless connection is formed between a first wireless communication device of a medical device and a second wireless communication device within a medical treatment area currently associated with a patient of a medical facility, wherein the wireless connection being formed when the first and second wireless devices are within a predetermined wireless range of each other within the medical treatment area (‘265; Abstract; Para 0023; By disclosure, describes a medication management unit associated with a medical device Para 0025: The patient and the medical device automatically associate with each other to form a patient area network based on wireless transmission of Patient’s ID informationassociated with patient RFID tag as illustrated in Para 0056); 
determining, by the one or more computing devices, responsive to determining that the wireless connection is formed, that the medical device moved into the medical treatment area currently associated with the patient (‘265; Para 0108: to FIG. 17, the MMU 12 communicates with one or more (more preferably a plurality of) medical devices 14A, 14B, and 14C through the electronic network 76. The medical device or devices 14A, 14B, and 14C connect to the electronic network 76 through one or more (more preferably a plurality of) access nodes 84A, 84B, and 84C distributed in one or more (more preferably a plurality of) CCAs 253A and 253B. More than one medical device 14 can operate from an individual access node 84 and be associated with a particular patient. Typically, there is one access node per room (101, 103, and 301), but it also is possible to have more than one access node per room and more than one room or CCA per access node. Additionally, as discussed above with regard to FIG. 4, the connection between the medical devices 14A, 14B, and 14C and the access nodes 84A, 84B, and 84C can be wireless ); and 
automatically, by the one or more computing devices, responsive to determine that the medical device moved into to the medical treatment area currently associated with the patient (‘265; Para 0110: The medical device 14A determines the last access node 84A-84C used to connect with the electronic network 76 at step 262. A report of the last used access node 264 is sent from the medical device 14 to the MMU 12. The MMU 12 processes the report of the last used access node 264 to determine the general physical location of the device at step 266. Once the physical location of the medical device 14A is determined by the MMU 12, a report physical location 268 message is sent from the MMU 12 to the computer 254. Additionally, the MMU 12 tracks “change of infuser access node” events, when a medical device 14 begins to communicate through a different network access node 84. The MMU 12 communicates the physical locations of medical devices 14 to the HIS 18.); 
obtaining device identity information from the medical device (‘265; Abstract): The patient identifier 62 is stored on the patient identification device 28 and on each of the medical devices 22, 24, 26 to associate the devices with the patient 10); and 
updating, based on the obtained device identity information, a patient record of the patient currently associated with the medical treatment area to reflect that the medical device has been assigned to the patient currently associated with the treatment area (‘265; Para 0025: Based on laboratory data or other newly received patient information, the MMU can modulate the medication order planned or currently being delivered. The MMU sends an order from the MMU to the medical device to modulate performance of the medication order. The patient and the medical device automatically associate with each other to form a patient area network based on wireless transmission of ID information. During execution of a medication order, the medical device caches an updated drug library in a cache memory and, upon occurrence of a triggering event, replaces an existing drug library in the primary memory of the device with the updated library. A picture of the patient is displayed at a device within the system, such as the medical device, for a caregiver to perform a visual validation of the right patient. The MMU evaluates the performance of multiple medical devices and one or more caregivers based on information communicated from the medical devices. The MMU adjusts medical device output conveyed to a caregiver based on multiple factors). 
Silkaitis does not explicitly discloses determining that the wireless connection is formed, that the medical device moved into the medical treatment area currently associated with the patient. However, Silkaitis discloses one medical device 14 can operate from an individual access node (e.g., wireless connection) and be associated with a particular patient with RFID tag. Typically, there is one access node per room. (‘265; Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to make use  of medication management system  as taught by Silkaitis in order to provide wireless communication between the medial devices and wireless communication device associated with the patient.  
Claims 10 and 19 are rejected as the same reason with claim 1. 

With respect to claim 2, Silkaitis teaches the method of claim 1, further comprising: determining, based on the obtained identify information, before updating the patient record, whether a medical device record associated with the medical device exists in a first storage system accessible through an electronic network of the medical facility (‘265; Abstract).   
Claims 11 and 20 rejected as the same reason with claim 2. 

With respect to claim 3, Silkaitis teaches the method of claim 2, further comprising: determining that the medical device record does not exist in the first storage system; obtaining, based on the identity information, product information pertaining to the medical device from an remote storage system different than the first storage system; creating, based on the product information, the medical device record associated with the medical device; and storing the medical device record in first storage system (‘265; Para 0058).  
 Claim 12 is rejected as the same reason with claim 3. 

With respect to claim 4, Silkaitis teaches the method of claim 1, further comprising: determining, by the one or more computing devices, that the medical device was removed from the medical treatment area based on the first wireless communication device of the medical device no longer being detected within the predetermined wireless range of the second wireless communication device; and updating, responsive to the first wireless communication device no longer being detected within the predetermined wireless range of the second wireless communication device, the patient record to reflect that the medical device has been discharged from the patient (‘265; Para 0122).   
Claim 13 is rejected as the same reason with claim 4. 


With respect to claim 5, Silkaitis teaches the method of claim 1, further comprising: receiving rejection of the medical device; and performing a search for replacement medical device (‘265; Para 0025).   
Claim 14 is rejected as the same reason with claim 5.  


With respect to claim 6, Silkaitis teaches the method of claim 1, further comprising: updating, in connection with assigning the medical device to the patient, a billing record to reflect that the patient has used the medical device. (‘265; Para 0058)   
Claim 15 is rejected as the same reason with claim 6. 


With respect to claim 7, Silkaitis teaches the method of claim 1, further comprising: limiting a power level of the medical device to a level corresponding to the predetermined wireless range (‘265; Para 0114).  
Claim 16 is rejected as the same reason with claim 7. 


With respect to claim 8, Silkaitis teaches the method of claim 1, further comprising: automatically obtaining, in response to detecting that the medical device moved into to the medical treatment area currently associated with the patient, a patient record of the patient associated with the medical treatment area (‘265; Para 0108, 0123).  
Claim 17 is rejected as the same reason with claim 8.  
With respect to claim 9, Silkaitis teaches the method of claim 8, further comprising: exchanging with the medical device, over the wireless connection, one or more patient records, the one or more patient records including the patient record of the patient associated with the medical treatment area (‘265; Para. 0054). Claim 18 is rejected as the same reason with claim 9  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686